129.	 On behalf of the Government of the Kingdom of Lesotho, I wish to extend to the President my warm congratulations on his election to the presidency of the thirtieth session of the General Assembly. I am confident that this Assembly is going to benefit greatly not only from his unquestionable ability as a statesman but also from his wide experience as a diplomat. To us, his election is particularly significant because it underscores one of the cardinal principles of our Organization, that is, the sovereign equality of States irrespective of their size, wealth or population. I wish to assure him, together with the Vice-Presidents, of the readiness of my delegation to co-operate with him in the discharge of his onerous responsibilities.
130.	I wish to take this opportunity to congratulate his predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, for the skillful manner in which he presided over our work during the historic twenty- ninth and the seventh special sessions. Through his courage, determination, statesmanship and commitment to freedom and justice, he has rendered yeoman service to the international community.
131.	It gives me special pleasure to welcome in our midst the delegations of the People's Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, and the Republic of Cape Verde. Their long, heroic and successful struggle for freedom and independence bears eloquent testimony to the determination of the peoples of Africa to rid their continent of the remaining vestiges of colonialism and imperialism. The emancipation of these former Portuguese Territories has given impetus to the struggle for freedom and justice of the peoples of southern Africa still under oppression and white domination.
132.	We congratulate Papua New Guinea on its accession to independence and we hope it will soon join this Assembly as a new Member. With all these new Members, the United Nations has become stronger and more representative of the peoples of our one world. We of the third world are particularly pleased with this development which is in line with the principle of universality enshrined in the Charter of our Organization. For us, the United Nations provides a useful forum for airing our grievances and seeking redress against exploitation and injustice. We have no qualms or fears about the so-called "tyranny of the majority".
133.	This year marks the thirtieth anniversary of the signing of the Charter of the United Nations. It is therefore fitting that we should review and assess the achievements and failures of the Organization as the principal instrument for the maintenance of international peace and security. To the extent that there has been no major war since the birth of this Organization, the original authors of the Charter can rightly pride themselves in having created an Organization that has contributed to saving "succeeding generations from the scourge of war". This, indeed, is a significant achievement, for we are all well aware of the catastrophic consequences for humanity of a major war in this era of lethal biological and nuclear weapons.
134.	It is to the credit of our Organization that its membership has grown from the original 51 to 141 in the short period of three decades. Taking account of the sweep of world history, this achievement of initiating, in one generation, a process of decolonization affecting nearly 100 nations, is, indeed, significant in its import for, and impact upon, international relations. As a result of the activities of the United Nations in the political, economic and social fields, the world will never be the same again.
135.	The foregoing remarks notwithstanding, an objective record of the United Nations, one that truly reflects its performance, can emerge only if its activities are measured against the yardstick of the broad and comprehensive provisions of the Charter. As a result of localized conflicts in which Member States are directly or indirectly involved, humanity has teetered on the brink of a global war while the United Nations has stood and watched helplessly. All too often, solutions or attempted solutions to such conflicts have come from outside the United Nations system and, in the process, not only has the stature of the Organization been reduced, but its authority has been undermined. Unless immediate steps are taken to rectify this unhappy situation by invoking or altering the relevant sections of the Charter, the next 30 years could see a serious deterioration in the power and influence of the world body.
■36. A telling commentary on the weakness of the United Nations system is the fact that, while more than two thirds of humanity lives in poverty, ignorance, hunger and disease, billions of dollars are annually expended in the production of, and traffic in, the instruments of war and destruction. Over the past 20 years, our Organization has churned out pious resolutions and high-sounding declarations promising to redress existing inequalities between the rich and the poor. All too often, however, such resolutions and declarations have been reduced to agendas for further discussion rather than blueprints for effective action. The blame for these failures lies, not with the United Nations, but squarely with its Member States, which have been unable to reconcile their narrow national interests with their wider international obligations. When, may we ask, is the international community going to realize that the anger, resentment and frustration of the poor are more dangerous and powerful than the most lethal military weapons?
137.	We have tried to show that this Organization suffers from institutional weaknesses which affect its ability to respond promptly and effectively to situations that could lead to a breakdown of the present international order. My delegation therefore looks forward to the report of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization and hopes that Member States will show sufficient political will to ensure that, as the Organization enters the second 30-year span of its existence, the United Nations will remain an international body capable not only of averting wars but also of ensuring human dignity through co-operation and mutual assistance in the exploitation of the world's resources.
138.	The peoples of the third world are suffering from economic and financial ills originating in the industrialized countries of the world. The current international economic disorder, dominated by the economically advanced countries, is characterized by recession, rampant inflation, unemployment and balance-of-payments problems.
139.	According to facts and figures supplied by authoritative sources, the international economic situation is depressing if not frightening. In many countries, rates of economic growth have fallen by 50 per cent over the past year. International Monetary Fund studies show that poor countries face a cumulative balance-of-payments deficit of $35,000 million this year. The Organization for Economic Co-operation and Development report for 1974 describes the situation as one where the poorest countries are entrapped in poverty and in incipient disaster. Official development assistance is said to be declining from the present 0.33 per cent to a projected 0.22 per cent by 1980, and the purchasing-power of the dollar has decreased by 35 per cent during the past year. The recently announced 10 per cent increase in the price of oil will further dislocate the economies of developing countries like mine.
140.	What disturbs us most is the apparent indifference of the majority of industrialized countries to the economic plight of non-industrialized States, from which the former obtain most of the raw materials for their industries. A case in point is the reluctance or failure of most developed countries to transfer at least 0.7 per cent of their gross national product to developing countries by the end of the Second United Nations Development Decade. Only 16 months ago, this Assembly approved the Declaration and the program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-Vl) and 3202 (S-VI)]. Nine months have passed since the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] was adopted by this Assembly. Alas, those declarations seem to have been relegated to the limbo of forgotten things.
141.	Perhaps some positive action will be taken after the recently concluded seventh special session, which ended in a broad consensus. We welcome particularly the proposals regarding special assistance to landlocked States, the transfer of real resources, the reform of the international monetary system, the establishment of a link between special drawing rights and development assistance, increased food production, and better marketing facilities for agricultural products, both in the raw and the processed forms.
142.	In spite of their own economic problems, we hope other industrialized countries will emulate the British example, as expressed at the current session by Mr. James Callaghan, United Kingdom Secretary of State for Foreign and Commonwealth Affairs; and "respond with urgency and a sense of justice to the manifest social and economic inequalities in the world today . . ." [2358th meeting, para. 62]. The message of this commendable statement is clear: namely, that in today's interdependent world, no country can exist and prosper in isolation.
143.	My Government believes firmly in rural development with agriculture as the pivot. This is clearly reflected in our second five-year development plan, which we are about to launch. By mobilizing local resources and using foreign aid judiciously, we hope to achieve a growth rate of at least 25 per cent in agricultural production. To achieve this high target, emphasis will be placed on projects which have a high employment and training content and which are also directly productive and revenue-earning. In this way, we hope, the incomes of the poor will be raised and the fruits of development will be felt where they are most needed, namely, at the village level.
144.	We are extremely grateful to all Governments that are generously assisting us with our rural development programs. With their continued support and, we hope, that of others, Lesotho can quite easily reach self-sufficiency in cereal grains, such as maize, sorghum and wheat; grain legumes, such as beans, peas and cowpeas; in vegetables; in meat in all its forms beef, mutton, pork and in dairy and poultry products. We regard agriculture not only as a stepping- stone to industrialization but as the true basis of self- reliance as well. We are sharply aware of the manner in which some countries, including apartheid South Africa, use food as an instrument of their foreign policies.
145.	My country has participated actively in all sessions of the Third United Nations Conference on the Law of the Sea. Because of the high costs, in -terms of both money and time, we hope that every effort will be made to reach final agreement at the next session, to be held in New York early next year. As a uniquely land-locked country, completely surrounded by racist South Africa, Lesotho would like to see a convention which would guarantee not only its right to free and unimpeded access to the sea, but also its right to share in both the living and nonliving resources of the economic zone along the shores in the southern part of our continent.
146.	We are confident that a mutually acceptable formula can be found to accommodate the interests of both coastal and land-locked States. In this regard, we think it is time the international community should adopt special measures to protect us against a regime which invokes international law regarding its territory and airspace but treats the international community with contempt.
147.	We have watched recent developments in the Middle East with great interest. To the extent that the Sinai disengagement agreement represents a first step towards creating a framework for peace in the Middle East, it is a significant breakthrough. None the less, many fundamental problems remain unresolved. At the twenty-ninth session of the General Assembly, my Government voted in favor of resolution 3210 (XXIX) because we recognized the inalienable right of the people of Palestine to exist as a nation. In the view of my delegation, therefore, further negotiations on the Middle East question must take cogni-. zance of this vital element, which is recognized in Security Council resolutions 242 (1967), 340 (1973), 341 (1973) and 344 (1973). Like most members of the Assembly, we recognize the Palestine Liberation Organization as the sole and authentic spokesman of the Palestinian people.
148.	My Government is confident that, with serious determination on the part of all concerned, the nations of the Middle East including Israel can find a formula for the full expression of their national identities and existence. It is in the context of this conviction that I wish to reiterate my Government's unequivocal opposition to the occupation of Arab territories and attempts to change their demographic and economic nature for the benefit of Israel.
149.	As you know, Lesotho is a small country in a difficult geographic situation. We are, therefore, particularly sensitive to the problem of Cyprus a small, non-aligned nation whose sovereignty and integrity have been flagrantly violated. The failure of the United Nations to prevent interference in the internal affairs of Cyprus by other States constitutes the most direct threat to the freedom, independence and sovereignty of small countries, whose continued survival depends on their collective voice and strength under the aegis of this Organization. In the view of my Government, interference in the internal affairs of Cyprus has complicated the task of the Secretary- General, who has indefatigably sought to encourage bi-communal talks in terms of the mandate conferred upon him by General Assembly resolution 3212 (XXIX) and Security Council resolution 367 (1975). That the Secretary-General has managed, in the face of over-whelming difficulties, to keep up the momentum of such talks is a credit to his tact and diplomatic skill.
150.	My Government welcomes the ending of hostilities in Indo-China after years of carnage and destruction. It behooves the international community, and this Organization in particular, to replace the indifference with which it treated the Indo-China wars with generous assistance in the urgent task of reconstruction and rehabilitation. In welcoming the 
delegation of Cambodia to its rightful place in this Assembly, I should like to express the earnest hope of my delegation that the two Viet Nams will soon attain membership in this Organization.
151.	My Government supported the 1973 consensus on Korea, which underlined the importance of the negotiations then under way between the North and the South. In our view, that consensus provides a sound basis for further discussion of the Korean question in order to avoid a futile debate of charge and counter-charge. Clearly, a continuing dialog among the people of Korea, unhindered by external interference, is the only solid premise for a lasting resolution of the Korean question. Any solution to the Korean problem must take into account the legitimate misgivings and fears of both sides.
152.	The situation in southern Africa has thus far eluded all efforts aimed at removing once and for all the specter of a racial holocaust which could easily engulf the whole of mankind. The ghost of colonialism and racism continues to haunt millions of people in the subcontinent. Resolutions of this Assembly, decisions of the Security Council, too numerous to cite, have failed to exorcise this ghost.
153.	The independence of the People's Republic of Mozambique has demonstrated the illusory nature of a permanent white minority beachhead in southern Africa. The heroic victory of Frente de Libertafao de Mozambique [FRELIMO], after 10 years of hard and often bitter struggle, has signaled the end of white supremacy. Taking a leaf from FRELIMO, the peoples of southern Africa are more determined than ever before to free themselves from the shackles of cruel political repression and merciless economic exploitation. My Government has consistently warned of the danger of racial conflict in southern Africa all too often, it must be admitted, to no avail.
154.	As far back as 1966, my Prime Minister, Mr. Leabua Jonathan, tried to establish a working relationship with the South African authorities. He was, in fact, the first African head of State to establish formal contact with Pretoria. Our efforts, which were intended to pave the way for racial understanding and co-operation among all the people of southern Africa, failed because South Africa insisted that all discussions with it must be within the framework of its apartheid policies. On its own admission, South Africa has not moved from that position and is busy seeking international recognition on the basis of its apartheid policies,
155.	In 1969 the OAU adopted the Lusaka Manifesto, which spell out the conditions under which Africa would be prepared to talk to the racists in Pretoria and Salisbury and the colonialists at Lisbon. The Manifesto has now been superseded by the Dar es Salaam Declaration on Southern Africa, which was adopted earlier this year by the Council of Ministers of the OAU at its ninth extraordinary session. Inter alia, the Declaration rejects dialog or detente with the white minority regimes. Specifically, Africa rejects any contacts with Pretoria and Salisbury which do not involve the indigenous people of the country concerned and which are outside the aegis of the OAU.
156.	In spite of this unequivocal and uncompromising stand by Africa, South Africa continues to seek inter-national recognition by hook or by crook without abandoning its obnoxious policy of apartheid, which has been the subject of debate in this Assembly for the past 30 years. Its well-greased propaganda machine is causing confusion in our ranks while it goes ahead with its plans to fragment not only its own territory but also the United Nations Trust Territory of Namibia. Anxious to clutch at diplomatic straws, the racist regime is openly boasting about the success of its so-called detente policy.
157.	The alternatives before the international community are clear: to continue to condemn and reject apartheid until final victory is won, or to abandon nearly 20 million black people to racial discrimination and white domination in perpetuity. To accept any aspect of apartheid, whether it be through diplomatic contact or recognition of the bantustans, is to choose the latter alternative. The black majority of South Africa is asking for freedom, equality and justice, not a twilight existence in a fragmented South Africa dominated by a white racist minority.
158.	My Government fully supports the African National Council of Zimbabwe and welcomes initiatives from whatever quarter to ensure that the illegal Smith regime is ousted and the will of the majority of the people of Zimbabwe finds expression in the Government of that colony. As the legal authority in Zimbabwe, the United Kingdom should assume its responsibilities and ensure an early and orderly transfer of power from the white minority to the black majority. To leave matters in Ian Smith's inept hands is to court disaster. The African National Council should close its ranks and avoid the political rivalry that is being exploited by the rebel regime and its supporters both in and outside Zimbabwe. Angola, where there is external interference, is a good example of what could happen to a divided Zimbabwe. A propos of Angola, we wish to express our full support for the OAU Conciliation Committee, which was appointed at the recent meeting of the OAU Heads of State and Government at Kampala.
159.	The illegal occupation of Namibia by South Africa represents the most serious disregard of the will of the international community of our times. Offers of negotiation by the Security Council are being used by South Africa to buy time for the creation of so- called autonomous areas, that is, ethnically-based mini-States fashioned after its own bantustans. As far as we are concerned, the real test as to whether or not the South African Government is willing or even able to contribute to the eradication of colonialism and racism in southern Africa lies in its attitude towards the Trust Territory of Namibia. In the face of South Africa's intransigence, the attitude of Africa is clearly expressed in the Dar es Salaam Declaration which offers peaceful negotiation with the South West Africa People's Organization as the alternative to an armed struggle. The people of Namibia should not allow themselves to be hoodwinked through bogus constitutional talks designed to entrench apartheid in Namibia.
160.	Of all the problems of southern Africa none is more serious than racism which blights the lives of millions of people in that troubled region of Africa.
Even such euphemisms as "separate development" cannot mask the ugly face of racial discrimination designed to perpetuate white domination in all spheres of life military, economic, political and social. His participation in the Victoria Falls talks notwithstanding, Mr. Vorster is still the king of apartheid, which is stronger today than it ever was. The fearsome apartheid edifice, so carefully constructed over the past quarter of a century, is still intact. In other words, there is no meaningful change within South Africa itself, whose black majority wants freedom and equality and not merely the removal of segregation signs from public parks and libraries. According to an American academic, who recently visited South Africa, Soweto, the African township near Johannesburg, where nearly 1 million Africans live, is "the ultimate ghetto". Over 50 per cent of South Africa's black population lives in the cities without enjoying any civil rights: "Theirs but to do and die" for their white rulers.
161.	We realize only too well that the final solution to the problem of racism in South Africa will have to be found by the people of that country themselves. However, under present circumstances, the majority has neither political nor economic power and can only express their views from a platform chosen by their white rulers, that is, the institutions of apartheid. It is therefore the responsibility of the international community to assist, by all available means, in creating a favorable climate for meaningful discussions and meaningful change among all South Africans, including the opponents of apartheid who are either muzzled, in gaol or in exile. In the words of my Prime Minister, Mr. Leabua Jonathan: "The bridges of understanding and communication must run to Robben Island as well." Only when this happens will we believe that genuine peace-making efforts are being made to save our subcontinent from widespread racial violence.
162.	We wish to inform the international community that the creation of bantustans around our borders is likely to exacerbate relations between us and South Africa. During the past six years we have been engaged in discussions with South Africa on the establishment of a joint commission to examine and make recommendations on existing boundaries between the two States which were fixed by the colonial regime, at that time, the United Kingdom.
163.	With the possible launching of the first bantustan next year, we are likely soon to find ourselves confronted with the problem of having to negotiate with pseudo-States under Pretoria's manipulation. As I have already indicated, to have any dealings with the bantustans is to accept Mr. Vorster's grand design, namely, the fragmentation of South Africa into mini- States each of which, including the white area, will eventually seek international recognition. We shudder at the thought, but our territorial claims over the conquered territories of the Orange Free State and parts of other provinces of the Republic of South Africa are valid and cannot be abandoned. Hence our fear of an imminent confrontation not only with racist South Africa but with its bantustans. For us, apartheid is a real threat and not just a diplomatic game for the assumption of meaningless moral postures.
164.	From this podium last year we expressed our reservations and fears about super-Power detente, which seemed like a mutual accommodation rather than a genuine search for permanent peace and security in the world. We are therefore gratified with the encouraging outcome of the recent Conference on Security and Co-operation in Europe, which we hope will lead to better understanding not only in Europe, but elsewhere. It is the considered view of my Government that the future of the world lies in co-operation and mutual assistance among all States, large and small, rather than in ideological blocs, economic groups or military pacts.




